No. 111,131

            IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                    STATE OF KANSAS,
                                        Appellee,

                                            v.

                                  JEREMY A. CHAPMAN
                                       Appellant.


                             SYLLABUS BY THE COURT

1.
       In reviewing the granting or denial of a motion to suppress evidence, the appellate
court determines whether the factual findings underlying the district court's suppression
decision are supported by substantial competent evidence. The appellate courts do not
reweigh the evidence or reassess the credibility of witnesses. The ultimate legal
conclusion drawn from those factual findings is reviewed under a de novo standard.


2.
       Under the Fourth Amendment to the United States Constitution and § 15 of the
Kansas Constitution Bill of Rights, individuals have the right to be free from
unreasonable governmental searches and seizures.


3.
       Generally, the State must have a warrant based on probable cause to search a
person's home. However, the warrantless search of a person's home may, under some
circumstances, be deemed reasonable. One such circumstance exists when the home
being searched belongs to a parolee. Parolees have a greatly diminished expectation of
privacy, even in their homes, particularly when the parolee has been informed that he or


                                             1
she may be subject to searches as a condition of release. Thus, the government's intrusion
on a parolee's privacy may be supported by a diminished level of suspicion.


4.
       Pursuant to K.S.A. 2012 Supp. 22-3717(k)(3), parolees and persons on postrelease
supervision are, and shall agree in writing to be, subject to search or seizure by any law
enforcement officer based on reasonable suspicion of the person violating conditions of
parole or postrelease supervision or reasonable suspicion of criminal activity.


5.
       The most fundamental rule of statutory construction is that the intent of the
legislature governs if that intent can be ascertained. An appellate court must first attempt
to ascertain the legislative intent through the statutory language enacted, giving common
words their ordinary meanings.


6.
       When a statute is plain and unambiguous, an appellate court should not speculate
about the legislative intent behind that clear language, and it should refrain from reading
something into the statute that is not readily found in its words. Where there is no
ambiguity, the court need not resort to statutory construction. Only if the statute's
language or text is unclear or ambiguous does the court use canons of construction or
legislative history to construe the legislature's intent.


7.
       K.S.A. 2012 Supp. 22-3717(k)(3) provides that a parolee shall agree in writing to
be subject to search or seizure by law enforcement officers based on reasonable
suspicion. Based on the plain and unambiguous language of the statute, a parolee's
written agreement is a condition for a law enforcement officer's search of a parolee's


                                                2
home based on reasonable suspicion. Otherwise, the statutory language would be
rendered meaningless.


8.
        Consent is an exception to the search warrant requirement. For a consent to search
to be valid, two conditions must be met: (1) There must be clear and positive testimony
that consent was unequivocal, specific, and freely given and (2) the consent must have
been given without duress or coercion, express or implied. The State has the burden of
establishing the scope and voluntariness of the consent to search.


        Appeal from Sedgwick District Court; TERRY L. PULLMAN, judge. Opinion filed April 10, 2015.
Reversed and remanded with directions.


        Heather Cessna, of Kansas Appellate Defender Office, for appellant.


        Matt J. Maloney, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before MALONE, C.J., PIERRON and ATCHESON, JJ.


        MALONE, C.J.: Jeremy A. Chapman appeals following his convictions of two
counts of identity theft and two counts of theft after prior conviction. Chapman raises five
issues on appeal: (1) The district court erred in denying his motion to suppress; (2) the
prosecutor committed misconduct during closing argument; (3) the district court erred in
failing to give a multiple acts instruction; (4) the district court erred in instructing the jury
on reasonable doubt prior to the introduction of evidence; and (5) the district court
violated his constitutional rights when it sentenced him to an increased sentence, based
upon his criminal history, without requiring the State to prove the criminal history to a
jury beyond a reasonable doubt. We agree with Chapman that the district court erred in



                                                    3
denying his motion to suppress evidence seized during the search of his house. Thus, we
reverse and remand with directions to grant Chapman's motion to suppress.


       On the morning of August 1, 2012, Deputy Reinhardt Hay of the Sedgwick
County Sheriff's Office conducted a routine traffic stop in Wichita. Officer Maurice
Mitchell of the Wichita Police Department (WPD) arrived to assist with the stop. The
driver of the vehicle, later identified as Lucas Arnold, had multiple outstanding warrants
for his arrest. During a subsequent search of the vehicle's glove box, Hay found checks,
identification cards, Social Security cards, and birth certificates with different names,
addresses, and birth dates on them. Mitchell ran some records checks and informed Hay
that many of the documents found inside the glove box had been reported stolen.


       As Hay searched the vehicle, Arnold called out to Mitchell from the back of the
patrol car and said he wanted to "work something out." Arnold said that he knew a man
named Jeremy who was making fake IDs and personal checks. Hay and Mitchell
transported Arnold to be interviewed by Detective Roger Bieberle of the WPD's financial
crimes section. During the interview, Arnold told Bieberle that a man named Jeremy had
made the fake IDs found in the glove box. Arnold said that Jeremy lived in a green house
near the northeast corner of Mount Vernon and Lulu Streets. Arnold told Bieberle that
Jeremy kept "all kinds" of checks and IDs in a basket beside a pool table in his basement.


       Mitchell, Bieberle, and several other WPD officers drove to the area of Mount
Vernon and Lulu Streets and found a green house matching the description provided by
Arnold. The officers ran a check and learned that the house was registered to Jeremy
Chapman. The officers knocked on the door and a man answered. He identified himself
as Jeremy and provided identification stating that his full name was Jeremy Chapman.
Bieberle explained why the officers were there and asked Chapman if they could search
the house. Chapman refused to grant the officers entry.


                                              4
       As Bieberle spoke with Chapman, Mitchell ran a records check and learned that
Chapman was on parole. Mitchell contacted Chapman's parole officer, David Evans, who
verified that Chapman was on parole and lived at the house where the officers were
located. Mitchell explained that he had information that Chapman might be providing
fake checks and IDs, and he told Evans that Chapman had refused a request to search his
house. Evans told Mitchell that, due to a recent change in Kansas law, Chapman could
not deny the officers permission to search if the officers possessed reasonable suspicion
that he had committed a crime. Evans told Mitchell that he would call Chapman.


       Evans telephoned Chapman, who by this time had shut the front door and gone
back inside of his house. Evans told Chapman about the recent change in the law and
explained that if the officers had reasonable suspicion of criminal activity, he needed to
allow them to search his house. Following the phone call, Chapman came outside and
reluctantly told the officers that, based on the information Evans had provided to him,
they could enter his house and conduct a search.


       During their search of the house, the officers found an open laptop computer and a
laser printer in Chapman's bedroom. On the laptop, there was an icon for Versa Check—a
software program for making checks. The officers also found check stock paper in the
same bedroom. In the kitchen/dining area, officers found a desktop computer that also
had an icon for Versa Check. Bieberle searched Chapman's basement but initially was
unable to find the basket Arnold said would be located beside the pool table. When
Bieberle inquired about the basket, Chapman walked to a basement storage room and
pointed to a basket on a shelf. Inside the basket, Bieberle found many items, including
checks, personal documents, and IDs belonging to several people other than Chapman or
Arnold. The officers completed their search and seized evidence from Chapman's
residence relevant to their investigation of identity theft.




                                               5
       Chapman met with Evans at the parole office the day after the search. During this
meeting, Evans requested that Chapman sign a written agreement acknowledging that he
was subject to search by police officers based on reasonable suspicion of a parole
violation or criminal activity. This meeting marked the first occasion in which Chapman
acknowledged in writing the new conditions of his parole. When Evans asked Chapman
about the previous day's events, Chapman denied any wrongdoing.


       The State ultimately charged Chapman with two counts of identity theft and two
counts of theft after prior conviction. Before trial, Chapman filed a motion to suppress all
evidence seized during the search of his house. In the motion, Chapman claimed the
search was unlawful because his consent was coerced. The State filed a response arguing
that the search was authorized by K.S.A. 2012 Supp. 22-3717(k)(3).


       The district court held an evidentiary hearing on Chapman's motion to suppress.
The State called Mitchell, Evans, and Bieberle as witnesses, while the defense called
Chapman. After hearing the evidence, the district court denied Chapman's motion. The
district court did not address Chapman's consent argument but ruled that the search was
valid under K.S.A. 2012 Supp. 22-3717(k)(3).


       Chapman's case proceeded to a jury trial. The State called Hay, Mitchell, Evans,
and Bieberle as witnesses, as well as five persons whose checks, IDs, or other personal
documents were found in Chapman's house. Chapman objected at trial to the introduction
of evidence seized during the search of his house. Chapman testified in his own defense.
He claimed that several days before the search of his house, Arnold came to his house
and asked if he could store some items there, including the laser printer found in
Chapman's bedroom and the basket found in the basement. Chapman denied creating any
of the checks or fake IDs found in his house and said that he never examined the contents
of the basket Arnold left there.


                                             6
       The jury found Chapman guilty as charged. The district court imposed a
controlling sentence of 18 months' imprisonment, followed by 12 months' postrelease
supervision. Chapman timely appealed the district court's judgment.


       Chapman's first issue on appeal is whether the district court erred in denying his
motion to suppress evidence seized during the search of his house. Chapman's argument
is three-pronged. First, he contends that his grant of consent to search was invalid
because his parole officer told him he had no choice in the matter. Second, he asserts that
the police failed to comply with the requirements of K.S.A. 2012 Supp. 22-3717(k)(3)
when they conducted a search without Chapman's written agreement. Finally, Chapman
claims the police did not possess reasonable suspicion to believe that he was committing
a crime. The State responds that the district court did not err in denying Chapman's
motion to suppress because the search was conducted with Chapman's consent and
pursuant to express statutory authority.


       In reviewing the granting or denial of a motion to suppress evidence, the appellate
court determines whether the factual findings underlying the district court's suppression
decision are supported by substantial competent evidence. The appellate courts do not
reweigh the evidence or reassess the credibility of witnesses. The ultimate legal
conclusion drawn from those factual findings is reviewed under a de novo standard. State
v. Carlton, 297 Kan. 642, 645, 304 P.3d 323 (2013).


Did the police comply with the requirements of K.S.A. 2012 Supp. 22-3717(k)(3)?

       The district court denied Chapman's motion to suppress and found that the search
of his house was valid under K.S.A. 2012 Supp. 22-3717(k)(3). Thus, the first step in
analyzing whether the district court erred in denying the motion to suppress is to address
the question of whether the police did, in fact, comply with the statutory requirements for
the search. Chapman argues that the police did not comply with the requirements of

                                             7
K.S.A. 2012 Supp. 22-3717(k)(3) because he had not yet agreed in writing to the new
condition of his parole when the officers appeared at his door to search his residence.


       Under the Fourth Amendment to the United States Constitution and § 15 of the
Kansas Constitution Bill of Rights, individuals have the right to be free from
unreasonable governmental searches and seizures. State v. Thompson, 284 Kan. 763, 772,
166 P.3d 1015 (2007). Special deference is given to the privacy of a person's home. State
v. Reno, 260 Kan. 117, 128, 918 P.2d 1235 (1996). Generally, the State must have a
warrant based on probable cause to search a person's home. See Payton v. New York, 445
U.S. 573, 586, 100 S. Ct. 1371, 63 L. Ed. 2d 639 (1980) (a warrantless search of a home
is per se unreasonable). However, the warrantless search of a person's home may, under
some circumstances, be deemed reasonable. See Thompson, 284 Kan. at 776 (listing
several exceptions recognized in Kansas).


       One such circumstance exists when the home being searched belongs to a parolee.
Parolees have a greatly diminished expectation of privacy, even in their homes,
particularly when the parolee has been informed that he or she may be subject to searches
as a condition of release. Thus, the government's intrusion on a parolee's privacy may be
supported by a diminished level of suspicion. See State v. Haffner, 42 Kan. App. 2d 205,
208-09, 209 P.3d 734 (2009), rev. denied 290 Kan. 1098 (2010).


       Before K.S.A. 22-3717 was amended in 2012, the Kansas Legislature had not
authorized suspicionless searches of parolees. See State v. Bennett, 288 Kan. 86, 98, 200
P.3d 455 (2009). Under the amended statute, parolees shall agree in writing to be subject
to search or seizure by a parole officer or a department of corrections officer at any time,
with or without a search warrant and with or without cause. See K.S.A. 2012 Supp. 22-
3717(k)(2). However, reasonable suspicion of a parole violation or criminal activity is
still required if the search is conducted by a law enforcement officer other than a parole
officer or a department of corrections officer. K.S.A. 2012 Supp. 22-3717(k)(3) states:

                                              8
               "Parolees and persons on postrelease supervision are, and shall agree in writing
       to be, subject to search or seizure by any law enforcement officer based on reasonable
       suspicion of the person violating conditions of parole or postrelease supervision or
       reasonable suspicion of criminal activity. Any law enforcement officer who conducts
       such a search shall submit a written report to the appropriate parole officer no later than
       the close of the next business day after such search. The written report shall include the
       facts leading to such search, the scope of such search and any findings resulting from
       such search." (Emphasis added.)


       At the hearing on the motion to suppress, Evans testified that upon learning of the
2012 statutory amendment, personnel at the state parole office devised a method by
which to satisfy the statute's requirement of a written agreement by the parolee. Evans
testified that, in order to ensure compliance with the statute, "we [the parole officers]
were going to impose a special condition with the wording from the statute with each
offender as we met with them." According to Evans, the updated copy of the parole
conditions would include a new "wording" advising parolees that they were subject to
searches by law enforcement officers based upon reasonable suspicion of a parole
violation or criminal activity.


       Though Evans had met with Chapman sometime in July 2012, Evans had not yet
presented a copy of the updated parole conditions to Chapman at the time the police came
to his house on August 1, 2012. Evans testified that when he called Chapman that day,
"[he] recognized that the paperwork had not been taken care of, so [he] made it a point to
explain to Mr. Chapman of what the law change actually did in terms of the impact that it
was going to have in this particular situation." Evans met with Chapman on August 2 and
presented to Chapman for his signature the modified conditions of parole. Chapman
signed the modified conditions of parole that day.


       In denying the motion to suppress, the district judge specifically addressed the
"shall agree in writing" requirement in K.S.A. 2012 Supp. 22-3717(k)(3):

                                                    9
       "Reading of the statute, deleting the language about 'and shall agree in writing' to mean.
       Then reads, parolees and persons on postrelease supervision are subject to search or
       seizure by any law enforcement officer based on reasonable suspicion. . . . To make that
       authority contingent upon a written agreement by the parolee, I think would nullify the
       intent of the statute. If the parolee never signed such an agreement, [the parolee] could
       never be subject to search, either by the parole officer or by law enforcement of the
       circumstances.
               "I think that is more of a procedural suggestion to allow the process to be
       smoother, to allow fewer arguments, fewer issues raised post-search. The bottom line is, I
       think, the intent, regardless of the 'shall agree in writing' to mean, the bottom line is
       parolees and persons on postrelease supervision are subject to search or seizure by any
       law enforcement officer based on reasonable suspicion.
               ....
               "Quite honestly, ignorance of the provision of the law, as it might relate to law
       enforcement, does not relieve Mr. Chapman from not having to be subject to that law.
       Again, the lack of a written agreement does not nullify. The lack of written agreement did
       not nullify the search."


       Chapman now contends that because he had not yet executed an agreement to the
new condition of his parole allowing any law enforcement officer to search his property
based on reasonable suspicion, the search of his house was improper. The State asserts
that nothing in the language of K.S.A. 2012 Supp. 22-3717(k)(3) indicates that the
authority to search a parolee is contingent upon the parolee's written approval.


       Interpretation of a statute is a question of law over which appellate courts have
unlimited review. State v. Eddy, 299 Kan. 29, 32, 321 P.3d 12 (2014). The most
fundamental rule of statutory construction is that the intent of the legislature governs if
that intent can be ascertained. State v. Williams, 298 Kan. 1075, 1079, 319 P.3d 528
(2014). An appellate court must first attempt to ascertain the legislative intent through the
statutory language enacted, giving common words their ordinary meanings. State v.
Phillips, 299 Kan. 479, 495, 325 P.3d 1095 (2014).


                                                     10
          When a statute is plain and unambiguous, an appellate court should not speculate
about the legislative intent behind that clear language, and it should refrain from reading
something into the statute that is not readily found in its words. State v. Brooks, 298 Kan.
672, 685, 317 P.3d 54 (2014). Where there is no ambiguity, the court need not resort to
statutory construction. Only if the statute's language or text is unclear or ambiguous does
the court use canons of construction or legislative history to construe the legislature's
intent. Phillips, 299 Kan. at 495.


          The State points to State v. Anderson, 40 Kan. App. 2d 69, 188 P.3d 38 (2008),
rev. denied 287 Kan. 766 (2009), to support its argument that the police officers'
authority to search Chapman's house was not contingent upon his written agreement to
the new conditions of his parole. In that case, Anderson was charged with violating the
Kansas Offender Registration Act (KORA) because he failed to report to his local sheriff
during the month of his birthday as required by K.S.A. 2006 Supp. 22-4904(d). The
statute also required that the sheriff explain the registration procedure and then have each
registrant sign an acknowledgment form. See K.S.A. 2006 Supp. 22-4904(a)(5). But
when Anderson registered with the local sheriff, he did not have him sign the
acknowledgment and allegedly did not explain that he had to report during the month of
his birthday. The district court found that the sheriff's office had not provided Anderson
with appropriate information and dismissed the criminal charge against him for failing to
report.


          On appeal, this court reversed the district court's judgment, finding that K.S.A.
2006 Supp. 22-4904(a)(5) "[did] not even hint that a sheriff's duties to explain the
registration process could be linked to the registrant's potential criminal liability for
violating the Act." 40 Kan. App. 2d at 70. Consequently, this court found that the sheriff's
failure to present Anderson with an acknowledgment and obtain his signature did not
excuse Anderson's failure to report. 40 Kan. App. 2d at 70-71.


                                               11
       On its surface, this court's decision in Anderson seems to support the State's
contention that the lack of Chapman's prior written agreement to his new parole
conditions did not invalidate the search. However, we distinguish Anderson from
Chapman's case for two reasons. The first reason involves the structure of the applicable
statutes. Anderson was charged with violating K.S.A. 2006 Supp. 22-4904(d) for failing
to report during the month of his birthday. The statutory requirement for the sheriff to
explain the registration procedure to each registrant was found in a different subsection of
the statute, K.S.A. 2006 Supp. 22-4904(a)(5).


       The fact that the sheriff's duties to explain the registration process and Anderson's
requirement to report during the month of his birthday were contained in different
subsections of the statute factored into this court's conclusion that the sheriff's duties to
explain the registration process could not be linked to Anderson's criminal liability for
violating the Act. See 40 Kan. App. 2d at 70. Here, the requirement that a parolee "shall
agree in writing" to a search by law enforcement officers based on reasonable suspicion
is set forth in one sentence in K.S.A. 2012 Supp. 22-3717(k)(3). In other words, based
upon the statutory language and structure, there is a definite link between the parolee's
written agreement and the authority for the search as set forth in K.S.A. 2012 Supp. 22-
3717(k)(3) that is not found in the KORA statute analyzed by this court in Anderson.


       A second and even more important distinction is that, as the concurring opinion in
Anderson noted, K.S.A. 2006 Supp. 22-4904(a)(5) required the sheriff to notify the
offender of his or her duty to register under KORA, but nothing in the statute required
the sheriff to notify the offender of the specific duty to report under the Act. See 40 Kan.
App. 2d at 73 (Greene, J., concurring). Thus, there simply was no statutory obligation for
the sheriff to explain to Anderson that he was required to report during the month of his
birthday. See 40 Kan. App. 2d at 73. For this reason, we conclude that Anderson is not on
point and does not support the State's contention that Chapman was not required to agree
in writing to his new conditions of parole.

                                              12
       In upholding law enforcement officers' searches of parolees' persons or property,
the United States Supreme Court has placed great emphasis on a parolee's knowledge of
the conditions of his or her parole. For instance, in Samson v. California, 547 U.S. 843,
850-57, 126 S. Ct. 2193, 165 L. Ed. 2d 250 (2006), a law enforcement officer searched
Samson for no reason other than the fact that he was a known parolee. Samson's parole
agreement stated that he was subject to search or seizure at any time by a parole or other
peace officer, with or without a search warrant or probable cause. The Court upheld the
search after balancing Samson's privacy rights with the needs of California to supervise
its parolees. It found significant the fact that Samson had signed an acknowledgement of
the conditions of his parole, citing United States v. Knights, 534 U.S. 112, 119-20, 122 S.
Ct. 587, 151 L. Ed. 2d 497 (2001):


       "[A]s we found 'salient' in Knights with respect to the probation search condition, the
       parole search condition under California law—requiring inmates who opt for parole to
       submit to suspicionless searches by a parole officer or other peace officer 'at any time,'
       [citation omitted]—was 'clearly expressed' to petitioner. Knights, 534 U.S., at 119. He
       signed an order submitting to the condition and thus was 'unambiguously' aware of it.
       [534 U.S. at 119.] In Knights, we found that acceptance of a clear and unambiguous
       search condition 'significantly diminished Knights' reasonable expectation of privacy.'
       [534 U.S. at 120.] Examining the totality of the circumstances pertaining to petitioner's
       status as a parolee, 'an established variation on imprisonment,' [citation omitted],
       including the plain terms of the parole search condition, we conclude that petitioner did
       not have an expectation of privacy that society would recognize as legitimate." Samson,
547 U.S. at 852.


       This court considered both the Knights and Samson opinions in State v. Uhlig, 38
Kan. App. 2d 610, 170 P.3d 894 (2007), rev. denied 286 Kan. 1185 (2008), in which this
court upheld a warrantless search of a probationer's bedroom. A condition of Uhlig's
probation required him to submit to searches as directed by his court services officer
(CSO). Pursuant to that condition, a CSO made a random visit to Uhlig's home to ensure
his compliance with the terms and conditions of probation. Uhlig admitted to the CSO

                                                    13
that he delayed opening the door because he had been trying to hide his cigarettes.
Possession of tobacco was a violation of Uhlig's probation. The CSO searched Uhlig's
bedroom and found some ecstasy pills.


       On appeal, this court found that Uhlig's attempt to hide his cigarettes was an
undeniable violation of his probation, which gave the CSO reasonable suspicion to search
his room. The court pointed out that "Uhlig was aware of the terms and conditions of his
probation since they were written in plain language." 38 Kan. App. 2d at 616. Balancing
the State's need to supervise its probationers with Uhlig's diminished expectation of
privacy due to his status as a probationer, this court upheld the district court's denial of
Uhlig's motion to suppress. 38 Kan. App. 2d at 617.


       Two years later in Haffner, 42 Kan. App. 2d at 210-14, this court once again
emphasized a parolee's knowledge of the relevant condition of his parole when it upheld
a warrantless search of his house. When Haffner was paroled, he signed an
acknowledgment form verifying that he had been informed of the conditions of his
release. One of the conditions was that a special enforcement officer (SEO) could
conduct a search of a parolee's person or property if suspicion existed that the parolee had
violated the conditions of his or her release. Haffner's parole officer received word that
one of his UAs tested positive for methamphetamine. The officer also received an
anonymous tip indicating that Haffner might be manufacturing methamphetamine in his
home. At the parole officer's request, an SEO and several other officers conducted a
parole search of Haffner's house.


       In upholding the search, this court reiterated that "[p]arolees have a greatly
diminished expectation of privacy, even in their homes, particularly when the parolee has
been informed that he or she may be subject to property searches as a condition of
release." 42 Kan. App. 2d 205, Syl ¶ 1. This court found that Haffner's positive UA and
the anonymous tip to law enforcement were sufficient to establish reasonable suspicion of

                                              14
a parole violation, which was all that was required to search Haffner's house. 42 Kan.
App. 2d at 213-14.


       In each of these cases upholding a search based on reasonable suspicion, the court
placed great emphasis on the subject's knowledge of the conditions of his parole or
probation and the fact that the subject had signed a written acknowledgement of the
conditions of his release. Here, it is undisputed that Chapman was not informed of the
new conditions of his parole imposed by K.S.A. 2012 Supp. 22-3717(k)(3) until police
officers were at his house waiting to search. While Chapman was told by Evans over the
telephone of the new conditions of his parole, he did not agree in writing to be subject to
a search by law enforcement officers based on reasonable suspicion until the next day.


       K.S.A. 2012 Supp. 22-3717(k)(3) provides that a parolee "shall agree in writing"
to be subject to search or seizure by law enforcement officers based on reasonable
suspicion. Based on the plain and unambiguous language of the statute, we find that a
parolee's written agreement is, in fact, a condition for a law enforcement officer's search
of a parolee's home based on reasonable suspicion. If a parolee's written agreement is not
required before law enforcement may conduct a search of a parolee pursuant to K.S.A.
2012 Supp. 22-3717(k)(3), this language would be rendered meaningless.


       The State argues that under Chapman's interpretation of K.S.A. 2012 Supp. 22-
3717(k)(3), "any parolee could avoid application of the statute by failing to sign the
paperwork." But this argument overlooks the obvious fact that if a prison inmate refuses
to sign the written conditions of his or her parole, the inmate will not be released on
parole in the first place. In this case, Evans acknowledged that he had an opportunity to
require Chapman to sign a new parole agreement prior to the search of Chapman's house
on August 1, 2012, but he simply did not get around to completing the task.




                                             15
       For all these reasons, we conclude that the police did not comply with the
requirements of K.S.A. 2012 Supp. 22-3717(k)(3) prior to the search of Chapman's
house. Thus, the district court erred by denying Chapman's motion to suppress based
solely on its finding that the search was valid under K.S.A. 2012 Supp. 22-3717(k)(3).


Was Chapman's grant of consent to search valid?

       The State contends that it does not matter whether the police complied with the
requirements of K.S.A. 2012 Supp. 22-3717(k)(3) because Chapman ultimately
consented to the search of his home after being accurately informed of the law. But
Chapman argues that his consent to the search was coerced because his parole officer had
told him he had no choice in the matter.


       Any warrantless search is per se unreasonable unless it falls within one of the
exceptions to the search warrant requirement recognized in Kansas. State v. Neighbors,
299 Kan. 234, 239, 328 P.3d 1081 (2014). Consent is such an exception to the warrant
requirement. State v. Johnson, 253 Kan. 356, 362, 856 P.2d 134 (1993). "'For a consent to
search to be valid, two conditions must be met: (1) There must be clear and positive
testimony that consent was unequivocal, specific, and freely given and (2) the consent
must have been given without duress or coercion, express or implied.' [Citations
omitted.]" State v. Ransom, 289 Kan. 373, 381, 212 P.3d 203 (2009).


       The State has the burden of establishing the scope and voluntariness of the consent
to search. These questions present issues of fact which appellate courts review to
determine if substantial competent evidence supports the district court's findings. 289
Kan. at 380. If the parties do not dispute the material facts, the suppression issue is solely
a question of law. State v. Spagnola, 295 Kan. 1098, 1104, 289 P.3d 68 (2012).




                                              16
       Here, the parties agree on the facts leading up to Chapman's grant of consent.
When the officers arrived at Chapman's house, they knocked and Chapman answered the
door. Bieberle identified himself and told Chapman he was there to investigate financial
crimes. Bieberle asked if the officers could come in and search the residence, but
Chapman refused. Bieberle was very persistent and continued trying to convince
Chapman to consent to a search, but Chapman declined. Chapman told Bieberle that he
was not coming in without a search warrant and went back inside his house. By all
accounts, it was not until after Chapman received Evans' phone call that he allowed the
officers to search. After speaking with Evans, Chapman opened the front door, walked
out, and "unhappily" said something to the effect of, "Come on in. I guess, I'm going to
let you search." Bieberle estimated that 45 minutes passed between his arrival and the
point at which he actually entered Chapman's house.


       In City of Kingman v. Lubbers, 31 Kan. App. 2d 426, 428-29, 65 P.3d 1075, rev.
denied 276 Kan. 967 (2003), this court ruled that a driver's consent to a preliminary
breath test was not rendered invalid when the officer truthfully and accurately informed
the driver of the legal consequences of refusing to consent. Here, the State argues that
Chapman consented to the search of his home "after being accurately informed of the
law." But as we discussed in the prior section of this opinion, Chapman was not
accurately informed of the law. Evans never explained to Chapman that K.S.A. 2012
Supp. 22-3717(k)(3) required Chapman to agree in writing to a search by law
enforcement officers based on reasonable suspicion. As a result, Chapman's consent was
based on Evans' erroneous representation of the law and was not knowingly given.


       Based upon the undisputed facts, the State has failed to meet its burden that
Chapman's consent to the search was unequivocal, specific, and freely given without
duress or coercion, express or implied. See Ransom, 289 Kan. at 380-81. Rather, it is
obvious that Chapman only reluctantly agreed to the search of his house after being
informed by Evans that he had no choice in the matter.

                                            17
       Chapman also argues that the officers did not have reasonable suspicion to
conduct a search. On this point we disagree with Chapman. Based on the totality of the
circumstances and the information that had been provided to law enforcement that
evidence of identity theft could be found in Chapman's house, the police had reasonable
suspicion to search the residence. However, for the reasons we have discussed, the
requirements of K.S.A. 2012 Supp. 22-3717(k)(3) were not satisfied in this case because
Chapman had not been required or requested to agree in writing to the new conditions of
his parole prior to the search. Moreover, Chapman's verbal consent to the search of his
home was not freely and voluntarily given under the circumstances. For these reasons, we
conclude the district court erred in denying Chapman's motion to suppress the evidence
seized during the search of his house. We reverse Chapman's convictions and remand
with directions to grant his motion to suppress. Based on our resolution of this issue, we
do not need to reach the other issues Chapman has raised on appeal.


       Reversed and remanded with directions.




                                            18